DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND On March 14, 2013, Dreyfus New York AMT-Free Municipal Bond Fund (the "Fund") purchased 2,000 units of State Personal Income Tax Revenue Bonds (General Purpose) Series 2013A-1 issued by the New York State Urban Development Corporation (CUSIP No. 650035ZH4) (the "Bonds") at a purchase price of $122.249 per Bond including an underwriting discount of 0.375% per Bond. The Bonds were purchased from Wells Fargo Securities, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC BOFA BofA Merrill Lynch Castle Oak Securities, L.P. Citigroup Fidelity Capital Markets Services Goldman, Sachs & Co. J.P. Morgan Janney Montgomery Scott Jefferies KeyBanc Capital Markets Inc. Lebenthal & Co. Loop Capital Markets LLC M R Beal & Company M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley Oppenheimer & Co. Inc. Piper Jaffray & Co. Prager & Co., LLC Raymond James RBC Capital Markets Rice Financial Products Company Roosevelt & Cross, Incorporated. Siebert Brandford Shank & Co., L.L.C. Southwest Securities, Inc. Sterne Agee & Leach, Inc. Stifel, Nicolaus & Company, Incorporated. TD Securities (USA) LLC The Williams Capital Group, L.P. US Bancorp Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 7, 2013. These materials include additional information about the terms of the transaction.
